Citation Nr: 1647659	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified before the undersigned in December 2014.  A transcript for the hearing is associated with the record.  

When the claim was last before the Board in December 2015, it was remanded for additional development and adjudicative action.  


FINDING OF FACT

Hepatitis C was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs) and available post-service VA medical records have been obtained.  

Further, the Veteran was afforded a VA examination in November 2007 and provided an additional VA medical opinion in February 2016 that the Board finds to be in substantial compliance with the December 2015 remand directive.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter does state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, transmission is biologically plausible.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for hepatitis C, which he contends developed as a result of IV and intranasal drug use that began in service until 1994, a claimed blood transfusion at a VA medical center between 1978 and 1980, and in-service air gun inoculations. 

Service treatment records are negative for treatment or diagnosis of hepatitis C.  A February 1972 entrance examination report noted tattoos on the arms, left leg, and left hand.

VA medical records indicate that the Veteran was diagnosed with hepatitis C in May 2002.  An August 2003 VA treatment record identified risk factors of IV drug use and intranasal cocaine use until age 43, a blood transfusion at age 26, unsafe sex, and tattoos.  VA treatment records dated October 2003 to July 2015 reflect ongoing treatment for hepatitis C.

In a May 2007 statement, the Veteran contended that he had risk factors of in-service IV and intranasal drug use, a blood transfusion at a VA Medical Center between 1978 and 1980, and IV and intranasal drug use from 1978 to 1994.  

In a November 2007 VA examination report, the Veteran reported a 2002 diagnosis of chronic hepatitis C with no history of blood exposure of the skin or mucous membranes or sexual promiscuity.  The examiner noted tattoos on the arms, left leg, and hand on an entrance examination report and history of IV and intranasal drug use that began while the Veteran was stationed in Japan.  The examiner reviewed an August 1978 VA hospitalization record for a traumatic left pneumothorax and noted that the Veteran was hemodynamically stable and did not require a blood transfusion during the procedure.  The examiner opined that hepatitis C was not related to service because the Veteran's most significant risk factors were IV heroin use that began in Japan until 12 years prior and tattoos that existed prior to active service as noted on a February 1972 examination report.   Further, the examiner concluded that the Veteran's hepatitis C was not related to an August 1978 VA hospitalization because the Veteran did not receive a blood transfusion at that time.  

In December 2014, the Veteran testified at a videoconference hearing that he believed his hepatitis C was related to air gun inoculations in service.  

In a February 2016 VA medical opinion, the examiner opined that hepatitis C was less likely than not incurred in service, including due to alleged air gun inoculations.  The examiner indicated review of the Veteran's claims file and remand directives and concluded that it was less likely than not that the Veteran's hepatitis C was acquired through an air gun inoculation because the Veteran had other possible causes of acquiring hepatitis C, including IV drug use and tattoos prior to service.  The examiner also explained that there were no reported cases of acquiring hepatitis C via air gun even though the transmission was possible.

The Board acknowledges that the Veteran has a current diagnosis of hepatitis C but finds no competent and credible evidence that the Veteran's diagnosis of hepatitis C is related to his military service.  

In this regard, the Board notes that the Veteran's contention that hepatitis C is related to IV drug use and intranasal cocaine use that began in service is not a valid basis for service connection based on in-service incurrence.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2016) (service connection may be granted only when a disability was not the result of a veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.). 

Moreover, the negative November 2007 and February 2016 VA medical opinions, when considered together, are afforded high probative value because they were provided by a medical professional who considered all evidence of record, including the Veteran's statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence.").

While the Veteran might sincerely believe that his hepatitis C is related to air gun inoculations received in active service, the issue of whether his current hepatitis C is related to active service, to include air gun inoculations, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


